Exhibit 10.28

 

TERMINATION AGREEMENT

 

This TERMINATION AGREEMENT (this “Agreement”) is entered into this 30th day of
March 2020 (the “Effective Date”), by and between MOTUS GI HOLDINGS, INC., a
Delaware corporation, having a mailing address of 1301 E. Broward Boulevard,
Fort Lauderdale, Florida 33301 (“Tenant”) and 720 UNIVERSITY PROPERTY, LLC, a
Delaware limited liability company, having a mailing address c/o Hilco
Redevelopment Partners, 99 Summer Street, Suite 1110, Boston, Massachusetts
02110 (“Landlord”).

 

WHEREAS, Landlord and Tenant entered into a certain Indenture of Lease dated
March 11, 2020 (the “Lease”) for certain premises as described in the Lease at
the building located at 720 University Avenue in Norwood, Massachusetts. All
capitalized words and phrases not otherwise defined herein shall have the
meanings ascribed to them in the Lease.

 

WHEREAS, in connection with the Lease, the parties also entered into (a) a
certain letter agreement dated January 22, 2020 regarding reimbursement of
architectural and engineering fees (the “Reimbursement Agreement”), and (b) a
certain Subordination., Nondisturbance and Attornment Agreement dated March 11,
2020 with Cambridge Savings Bank (the “SNDA”).

 

WHEREAS, Tenant has expressed an interest in terminating the Lease prior to the
Commencement Date and Landlord has agreed to the same subject to the provisions
of this Agreement.

 

NOW THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

 

1. Termination Payment. In consideration of Landlord agreeing to an early
termination of the Lease, as of the date hereof Tenant has paid to Landlord the
sum of One Hundred and Seventy Thousand Dollars ($170,000.00) (the “Termination
Fee”). Accordingly, all of the Lease, Reimbursement Agreement, and SNDA shall be
deemed terminated as of the date hereof.

 

2. Security Deposit. The parties hereby acknowledge that Landlord is holding a
Security Deposit in the form of a letter of credit in the amount of $65,954.32
pursuant to the Lease. Promptly after the date hereof, Landlord shall return the
original letter of credit to Tenant.

 

3. Mutual Release. As of the Effective Date as to Tenant, and as of the date of
Tenant’s receipt of the returned original letter of credit as to Landlord,
Landlord and Tenant (and each of their respective members, partners, officers,
directors, shareholders, principals, agents, trustees and employees and their
respective successors and assigns, as applicable) shall be released of any and
all obligations arising under or in connection with the Lease, the Premises, the
Reimbursement Agreement and/or the SNDA, whether arising before or after the
Effective Date.

 

4. Complete Agreement. This Agreement contains the complete and entire agreement
of the parties hereto and shall not be amended or modified in any way except by
a written amendment signed by both Landlord and Tenant. Tenant hereby
acknowledges and confirms that it has not relied upon any promises or
representations made by any representative of Landlord which are not expressly
set forth in this Agreement.

 



 

 

 

5. Successors and Assignees. This Agreement shall be binding upon, and inure to
the benefit of, the respective heirs, successors and assigns of Landlord and
Tenant. Without limitation, in no event will this Agreement, or the rights and
claims of Tenant hereunder, be assigned or transferred by Tenant.

 

6. Severability. In the event any provision of this Agreement shall be found to
be invalid, that provision shall be severed and the remaining provisions shall
remain in full force and effect.

 

7. Time is of the Essence. Landlord and Tenant acknowledge and agree that time
is of the essence with respect to all of the terms and conditions of this
Agreement.

 

8. Confidentiality. Tenant will keep the terms and conditions of this Agreement
strictly confidential and will not disclose any of said terms and conditions
with any third-parties, without the prior consent of Landlord in each instance.

 

9. No Brokers. Each of Landlord and Tenant represents and warrants to the other
that it has not dealt with any broker or agent in connection with this
Agreement, and that, to the best of its knowledge, no other broker negotiated
this Agreement or is entitled to any fee or commission in connection herewith.
Each of Landlord and Tenant shall indemnify, defend, protect and hold the other
party harmless from and against any and all losses, liabilities, damages,
claims, judgments, fines, suits, demands, costs, interest and expenses of any
kind or nature (including reasonable attorneys’ fees and disbursements) arising
out of any breach by the indemnifying party of the foregoing representations.

 

10. Authority. Each party represents and warrants to the other that: (a) all
necessary respective corporate, trust and partnership actions on the part of
each party to be taken in connection with the execution, delivery, and
performance of this Agreement have been duly and effectively taken; and (b) the
execution, delivery and performance by each party of this Agreement does not
constitute a violation or breach of such party's respective charter documents,
partnership documents, operating agreement, by-laws or any other agreement or
law by which such party is bound.

 

11. When Agreement Becomes Binding. This Agreement shall become effective and
binding only upon the execution and delivery hereof by both Landlord and Tenant.

 

12. Counterparts. This Agreement may be executed in any number of counterparts,
each copy of which is identical, and any one of which shall be deemed to be
complete in itself and may be introduced in evidence or used for any purpose
without the production of the other copies.  This Agreement may be executed by
electronic signature, which shall be considered as an original signature for all
purposes and shall have the same force and effect as an original signature. 
Without limitation, in addition to electronically produced signatures,
“electronic signature” shall include faxed versions of an original signature or
electronically scanned and transmitted versions (e.g., via pdf) of an original
signature.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

  

IN WITNESS WHEREOF, Landlord and Tenant executed this Agreement on the date
first above written.

 

TENANT   LANDLORD       MOTUS GI HOLDINGS, INC.   720 UNIVERSITY PROPERTY, LLC  
    By: /s/ Andrew Taylor   By: /s/ Anne Garr   Name: Andrew Taylor     Name:
Anne Garr   Title: Chief Financial Officer     Title: General Counsel of
Managing Member

 

[Signature Page to Early Termination Agreement]

 

 



 

 